                                                       Case 2:21-cv-00618-JCM-BNW Document 3 Filed 04/15/21 Page 1 of 15



                                                   1   J. Randall Jones, Esq., NV Bar No. 1927
                                                       r.jones@kempjones.com
                                                   2   KEMP JONES, LLP
                                                       3800 Howard Hughes Parkway, 17th Floor
                                                   3   Las Vegas, Nevada 89169
                                                       Telephone: (702) 385-6000
                                                   4
                                                       Patrick English, Esq. (pro hac vice pending)
                                                   5   dinesandenglish@aol.com
                                                       DINES and ENGLISH, LLC
                                                   6   685 Van Houten Avenue
                                                       Clifton, New Jersey 07013
                                                   7   Telephone: (973) 778-7575

                                                   8   Attorneys for Plaintiff

                                                   9                               UNITED STATES DISTRICT COURT
                                                  10                                     DISTRICT OF NEVADA
                                                  11
            (702) 385-6000 • Fax (702) 385-6001




                                                        ROBERT BRANT, an individual,                      Case No.: 2:21-cv-00618-JCM-BNW
               3800 Howard Hughes Parkway




                                                  12
                 Las Vegas, Nevada 89169
KEMP JONES, LLP




                                                                           Plaintiff
                    kjc@kempjones.com




                                                  13
                     Seventeenth Floor




                                                                                                                ERRATA TO COMPLAINT
                                                  14    vs.

                                                  15    GREG COHEN; RAPACZ BOXING, LLC;
                                                        CORY RAPACZ; TOP RANK, INC.; and
                                                  16    Does 1-5,
                                                  17                     Defendants.
                                                  18

                                                  19

                                                  20          COMES NOW Plaintiff Robert Brant, by and through his undersigned counsel, and
                                                  21   hereby submit their Errata to Complaint and Jury Demand that was filed on April 14, 2021.
                                                  22          The purpose of the Errata is to withdraw the request for Jury Trial. The corrected
                                                  23   Complaint is attached hereto as Exhibit 1.
                                                  24          DATED this 15th day of April, 2021.
                                                  25                                                  KEMP JONES, LLP
                                                  26                                                  /s/ J. Randall Jones
                                                                                                      J. Randall Jones, Esq., NV Bar No. 1927
                                                  27                                                  3800 Howard Hughes Parkway, 17th Floor
                                                                                                      Las Vegas, Nevada 89169
                                                  28


                                                                                                      1
                                                       Case 2:21-cv-00618-JCM-BNW Document 3 Filed 04/15/21 Page 2 of 15



                                                   1                                               Patrick English, Esq. (pro hac vice pending)
                                                                                                   dinesandenglish@aol.com
                                                   2                                               DINES and ENGLISH, LLC
                                                                                                   685 Van Houten Avenue
                                                   3                                               Clifton, New Jersey 07013

                                                   4                                               Attorneys for Plaintiff

                                                   5

                                                   6

                                                   7                                 CERTIFICATE OF SERVICE

                                                   8         I hereby certify that on the 15th day of April, 2021, I electronically filed and served the

                                                   9   foregoing via the United States District Court for the District of Nevada using the CM/ECF

                                                  10   system.

                                                  11
            (702) 385-6000 • Fax (702) 385-6001




                                                                                                   /s/ Pamela Montgomery
               3800 Howard Hughes Parkway




                                                  12                                               An employee of Kemp Jones, LLP
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13
                     Seventeenth Floor




                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28


                                                                                                    2
Case 2:21-cv-00618-JCM-BNW Document 3 Filed 04/15/21 Page 3 of 15




                     EXHIBIT 1
                                                       Case 2:21-cv-00618-JCM-BNW Document 3 Filed 04/15/21 Page 4 of 15



                                                   1   J. Randall Jones, Esq., NV Bar No. 1927
                                                       r.jones@kempjones.com
                                                   2   KEMP JONES, LLP
                                                       3800 Howard Hughes Parkway, 17th Floor
                                                   3   Las Vegas, Nevada 89169
                                                       Telephone: (702) 385-6000
                                                   4
                                                       Patrick English, Esq. (pro hac vice pending)
                                                   5   dinesandenglish@aol.com
                                                       DINES and ENGLISH, LLC
                                                   6   685 Van Houten Avenue
                                                       Clifton, New Jersey 07013
                                                   7   Telephone: (973) 778-7575

                                                   8   Attorneys for Plaintiff

                                                   9                                 UNITED STATES DISTRICT COURT
                                                  10                                       DISTRICT OF NEVADA
                                                  11
            (702) 385-6000 • Fax (702) 385-6001




                                                        ROBERT BRANT, an individual,                      Case No.: 2:21-cv-00618-JCM-BNW
               3800 Howard Hughes Parkway




                                                  12
                 Las Vegas, Nevada 89169
KEMP JONES, LLP




                                                                            Plaintiff,
                    kjc@kempjones.com




                                                  13
                     Seventeenth Floor




                                                                                                                        COMPLAINT
                                                  14    vs.

                                                  15    GREG COHEN; RAPACZ BOXING, LLC;
                                                        CORY RAPACZ; TOP RANK, INC.; and
                                                  16    Does 1-5,
                                                  17                      Defendants.
                                                  18

                                                  19

                                                  20            Plaintiff Robert Brant, individually, by and through his counsel of record, and for his
                                                  21   Complaint against Defendants, hereby allege as follows:
                                                  22                                                PARTIES1
                                                  23            1.      Robert Brant is a Professional Boxer who is a citizen of the State of Texas. In
                                                  24   addition to being a regional title holder, he is a former World Middleweight Title holder.
                                                  25            2.      Defendant Greg Cohen (“Cohen”) is a resident of New Jersey who has been
                                                  26   convicted of fraud. Though he purports to be a boxing promoter he is not licensed as such in any
                                                  27

                                                  28
                                                       1
                                                           All headings are for convenience only.
                                                                                                      1
                                                       Case 2:21-cv-00618-JCM-BNW Document 3 Filed 04/15/21 Page 5 of 15



                                                   1   relevant jurisdiction. He does business through a sole proprietorship called Greg Cohen

                                                   2   Promotions.

                                                   3          3.      Defendant Rapacz Boxing LLC is a boxing promotional company located in

                                                   4   Minnesota. It is owned by Defendant Cory Rapacz, also a citizen of the State of Minnesota.

                                                   5          4.      Defendant Top Rank, Inc. (“Top Rank”) is a boxing promotion company

                                                   6   headquartered in the State of Nevada. It is joined as a stakeholder in this matter and holds funds

                                                   7   claimed by both plaintiff and the Cohen/Rapacz defendants.

                                                   8          5.      Cohen/Rapacz partnership is a partnership between Greg Cohen and Cory

                                                   9   Rapacz/Rapacz Boxing LLC. As partners, each partner is responsible for the acts of the other.

                                                  10   Collectively Cohen, Rapacz, and Rapacz Boxing LLC will be referred to herein as the

                                                  11   Cohen/Rapacz defendants.
            (702) 385-6000 • Fax (702) 385-6001
               3800 Howard Hughes Parkway




                                                  12          6.      Does 1-5 are persons or entities as yet unknown who assisted the Cohen/Rapacz
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13   defendants in the actions described herein.
                     Seventeenth Floor




                                                  14                                   JURISDICTION AND VENUE

                                                  15          7.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332 (a) based upon diversity

                                                  16   of the citizenship of the parties. The amount in controversy exceeds seventy-five thousand dollars

                                                  17   ($75,000) exclusive of interest and costs.

                                                  18          8.      This Court also has jurisdiction under 28 U.S.C. § 1331 in that aspects of this

                                                  19   dispute arise under Federal Statute.

                                                  20          9.      In addition, this court would have jurisdiction over supplemental State claims

                                                  21   under 28 U.S.C. § 1367.

                                                  22          10.     Venue is proper in this district in that the parties contractually agreed to venue in

                                                  23   Clark County, Nevada. Additionally, all parties do business in Clark County, Nevada.

                                                  24                                    GENERAL BACKGROUND

                                                  25          11.     Robert Brant was a talented amateur boxer. He began boxing at the age of 16 and

                                                  26   among other honors he was a Golden Gloves Champion and a U-19 National Champion.

                                                  27

                                                  28


                                                                                                      2
                                                       Case 2:21-cv-00618-JCM-BNW Document 3 Filed 04/15/21 Page 6 of 15



                                                   1           12.     He began his professional boxing career in 2012 and has now, at the age of 26,

                                                   2   amassed a record of 26 wins against two losses. He held the WBA Middleweight title from

                                                   3   October of 2018 to July of 2019.

                                                   4           13.     In 2015, Mr. Brant entered into a promotional contract with an entity called Greg

                                                   5   Cohn Promotions, LLC, a New Jersey limited liability company with headquarters at the time in

                                                   6   New York City, New York. That agreement was amended in April of 2018 when Rapacz Boxing

                                                   7   LLC and Greg Cohen Boxing, LLC entered into an agreement to partner in promoting Robert

                                                   8   Brant. Upon information and belief, at that time Cohen knew that he was under Federal

                                                   9   investigation for fraud but, failed to disclose that fact despite the contractual obligation to “operate

                                                  10   and negotiate in good faith at all times.”

                                                  11           14.     Mr. Brant thereupon, won the WBA Middleweight Championship by defeating
            (702) 385-6000 • Fax (702) 385-6001
               3800 Howard Hughes Parkway




                                                  12   Ryota Murata on October 20, 2018. That event was primarily promoted by Top Rank, Inc. and
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13   was held in Las Vegas, Nevada.
                     Seventeenth Floor




                                                  14           15.     In or about November of 2018, Mr. Brant became aware that Top Rank, Inc.

                                                  15   wished to sign him to a promotional contract. Cohen demanded that all negotiations flow through

                                                  16   him.

                                                  17           16.     Mr. Brant desired to proceed with Top Rank as his promoter. Top Rank is a major

                                                  18   promotional entity with a generally good reputation in the industry whereas Cohen, has a

                                                  19   generally poor reputation.

                                                  20           17.     Mr. Brant was out of the United States on his honeymoon while negotiations took

                                                  21   place. Upon his return he was informed by Cohen that there was an immediate deadline to execute

                                                  22   the paperwork with Top Rank or it would “walk away”, precluding adequate time for review of

                                                  23   the contract.

                                                  24           18.     In the context set forth above, Mr. Brant executed two documents. One was a

                                                  25   release of prior promotional agreements and obligations under those agreements (“Release”). The

                                                  26   second was a Co-Promotional Rights Agreement (“Promotional Agreement”). A copy of that

                                                  27

                                                  28


                                                                                                        3
                                                       Case 2:21-cv-00618-JCM-BNW Document 3 Filed 04/15/21 Page 7 of 15



                                                   1   Promotional Agreement is attached as Exhibit “A” to this complaint 2 and is incorporated herein.

                                                   2   Greg Cohen Promotions, LLC was not a party to the Promotional Agreement; instead it was with

                                                   3   Greg Cohen individually d/b/a Greg Cohen Promotions. We now believe, on information and

                                                   4   belief, that this was to avoid creditors of Greg Cohen Promotions, LLC, but his purpose is

                                                   5   immaterial to this action.

                                                   6             19.    Prior to signing the Promotional Agreement and the Release the defendants

                                                   7   informed Mr. Brant’s manager that they would be receiving approximately 11% of the funds

                                                   8   available for Mr. Brant’s purse, a material representation conveyed to Mr. Brant.

                                                   9             20.    In point of fact the Cohen/Rapacz defendants entered into a letter agreement

                                                  10   (“Letter Agreement”) with Top Rank, attached hereto as Exhibit “B”, which provided that:

                                                  11                    a.      They would receive a fee of Four Hundred Thousand Dollars
            (702) 385-6000 • Fax (702) 385-6001
               3800 Howard Hughes Parkway




                                                  12                            ($400,000.00) for each title defense plus, for non-pay-per-view bouts, 30%
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13                            of what would otherwise be monies available as the purse for Robert Brant.
                     Seventeenth Floor




                                                  14                    b.      Two undercard slots which had significant economic value, and

                                                  15                    c.      Co-Promotional Compensation for any fighter in which Top Rank held an

                                                  16                            interest and who defeated Robert Brant.

                                                  17                    d.      A one-time signing bonus of One Hundred Thousand Dollars

                                                  18                            ($100,000.00).

                                                  19             21.    Defendants Rapacz and Cohen failed to disclose these material facts to Mr. Brant

                                                  20   which were contrary to the representation that they would be receiving only 11% of the funds

                                                  21   available for Mr. Brant’s purse.

                                                  22             22.    Mr. Brant’s first title defense was in Hinkley, Minnesota on February 5, 2019.

                                                  23   Despite an obligation under Federal Law, which will be explained later in this complaint, the

                                                  24   Cohen/Rapacz defendants failed to provide what is known as a “Muhammad Ali Act Statement.”

                                                  25   Had such a statement been provided, the scheme to skim excessive amounts from what would

                                                  26   otherwise have been available for Mr. Brant’s post would have been disclosed.

                                                  27

                                                  28
                                                       2
                                                           Exhibit A has slight redactions at the request of Top Rank. None are material to this matter.
                                                                                                       4
                                                       Case 2:21-cv-00618-JCM-BNW Document 3 Filed 04/15/21 Page 8 of 15



                                                   1          23.     Mr. Brant’s next bout was a rematch against Ryoto Murata (“Murata”) on July 12,

                                                   2   2019. As part of the inducement for Mr. Brant to accept that rematch, a third bout against Murata

                                                   3   was promised to him and indeed there was a rematch clause in the contract between Top Rank

                                                   4   and Murata’s promoter. Again, Defendants did not provide a Muhammad Ali Act Statement to

                                                   5   Mr. Brant.

                                                   6          24.     Mr. Brant lost to Murata at the July 12, 2019 bout.

                                                   7          25.     Mr. Brant sought to exercise the rematch clause and fight for the WBA

                                                   8   Middleweight title he had lost. Numerous reasons were given by the defendants not to pursue the

                                                   9   matter at that time. As part of these discussions, Mr. Brant and his representatives asked very

                                                  10   directly if “step aside” money was available. The Cohen/Rapacz defendants represented that it

                                                  11   was not.
            (702) 385-6000 • Fax (702) 385-6001
               3800 Howard Hughes Parkway




                                                  12          26.     This representation was untrue. In fact, Mr. Brant later learned that One Hundred
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13   Thousand Dollars ($100,000.00) was paid to or on behalf of defendants in connection with the
                     Seventeenth Floor




                                                  14   interim Murata bout, characterized by a Cohen employee as a “step aside fee.”

                                                  15                                    FIRST CAUSE OF ACTION

                                                  16                                   Muhammad Ali Act Violations

                                                  17                                       (15 U.S.C § 6301 et seq.)

                                                  18          27.     Plaintiff realleges and incorporates by reference as though fully set forth herein,

                                                  19   the allegations contained in paragraphs 1-26.

                                                  20          28.     The Muhammad Ali Act was enacted in major part for the purpose of “protecting

                                                  21   the rights and welfare of professional boxers on an interstate basis by preventing certain

                                                  22   exploitive, oppressive, and unethical business practices.” See Findings for HR 1832, Section 3

                                                  23   106th Congress.

                                                  24          29.     Section 6307e(b) of the Muhammad Ali Act prohibits promoters from receiving

                                                  25   “any compensation, directly or indirectly, in connection with any boxing match until it provides

                                                  26   to the boxer it promotes …the amounts of any compensation or consideration that a promoter has

                                                  27   contracted to receive from such match” 15 U.S.C. § 6307e. It also requires that there be a

                                                  28   disclosure of “any part of boxer’s purse that promoters will receive.”


                                                                                                       5
                                                       Case 2:21-cv-00618-JCM-BNW Document 3 Filed 04/15/21 Page 9 of 15



                                                   1           30.     Inter Alia, the Cohen/Rapacz defendants did not provide required disclosure to the

                                                   2   Nevada Athletic Commission in connection with the first bout with Murata nor to the Commission

                                                   3   having jurisdiction over Mr. Brant’s title defense in Hinkley, Minnesota as required by 15 U.S.C.

                                                   4   § 6307e(3)(A).

                                                   5           31.     Rapacz and Cohen failed to provide such disclosures which would have disclosed

                                                   6   their misrepresentations, though required to do so by the Act.

                                                   7           32.     Plaintiff Brant was damaged thereby as a result of this failure to provide such

                                                   8   disclosure.

                                                   9           33.     15 U.S.C. § 6309(d) authorizes a private right of action by any boxer suffering

                                                  10   injury as a result of violation of the act.

                                                  11           34.     As a direct and proximate cause of the Cohen/Rapacz defendants’ actions, Plaintiff
            (702) 385-6000 • Fax (702) 385-6001
               3800 Howard Hughes Parkway




                                                  12   Brant suffered monetary losses in excess of $75,000.00.
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13           35.     As a direct and proximate result of the Cohen/Rapacz defendants’ actions, Plaintiff
                     Seventeenth Floor




                                                  14   Brant has been required to retain the services of an attorney and is entitled to an award of

                                                  15   reasonable attorney’s fees and costs incurred in the litigation of this claim.

                                                  16                                     SECOND CAUSE OF ACTION

                                                  17                                    Violation of Nevada Regulations

                                                  18           36.     Plaintiff realleges and incorporates by reference as though fully set forth herein,

                                                  19   the allegations contained in paragraphs 1-35.

                                                  20           37.      The contract at issue in this case, the Promotional Agreement (Ex. A), provides

                                                  21   that it is to be “governed and construed in accordance with the laws of the State of Nevada

                                                  22   governing agreements made and to be performed wholly within the State of Nevada”. (Ex. A at ¶

                                                  23   27).

                                                  24           38.     NAC 467.104 prohibits a Promoter from acting as a manager and from holding
                                                  25   any financial interest in a boxer’s management of earnings from contests or exhibitions.

                                                  26           39.     The Promotional Agreement, combined with the Letter Agreement between Top

                                                  27   Rank and the Cohen/Rapacz defendants (Ex. B), clearly shows that NAC 467.104 was violated

                                                  28   in that it calls for the Cohen/Rapacz defendants to receive a portion of Robert Brant’s earnings.


                                                                                                       6
                                                       Case 2:21-cv-00618-JCM-BNW Document 3 Filed 04/15/21 Page 10 of 15



                                                   1              40.   NAC 467.012 requires as a matter of law that Promoters be licensed. Rapacz,

                                                   2    Rapacz Promotions LLC, and Cohen are all not licensed to be promoters in the State of Nevada

                                                   3    and were not licensed when the Promotional Agreement was entered into.

                                                   4              41.   Plaintiff Brant requests that the Court declare the participation of the

                                                   5    Cohen/Rapacz defendants under the contracts, Promotional Agreement and Letter Agreement

                                                   6    (Exs. A and B, respectively), to be contrary to public policy and void.

                                                   7              42.   Plaintiff Brant requests that the Court Order the Cohen/Rapacz defendants to

                                                   8    disgorge any monies paid to them and pay it over to Robert Brant and that Top Rank be directed

                                                   9    to pay over to Mr. Brant funds that it holds.

                                                  10              43.   Plaintiff Robert Brant requests such other relief as the Court shall deem just and

                                                  11    proper.
            (702) 385-6000 • Fax (702) 385-6001
               3800 Howard Hughes Parkway




                                                  12                                     THIRD CAUSE OF ACTION
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13                             Alternate Theory Under Nevada Regulations
                     Seventeenth Floor




                                                  14              44.   Plaintiff realleges and incorporates by reference as though fully set forth herein,

                                                  15    the allegations contained in paragraphs 1-43.

                                                  16              45.   NAC 467.0028 defines “Manager,” inter alia, as one who “(c) Receives or is

                                                  17    entitled to receive 10 percent or more of the gross purse or gross income of any professional

                                                  18    unarmed combatant for services relating to participation of the unarmed combatant in a

                                                  19    professional contest or exhibition; or (d) Receives compensation for service as an agent or

                                                  20    representative of an unarmed combatant.”

                                                  21              46.   The Cohen/Rapacz defendants claim entitlements to more than ten percent of the

                                                  22    compensation which Mr. Brant would otherwise receive.

                                                  23              47.   The Cohen/Rapacz defendants have demanded that communications relating to

                                                  24    Mr. Brant’s career to and from Top Rank flow through them, though that requirement cannot be

                                                  25    located in either the Promotional Agreement or Letter Agreement.

                                                  26              48.   The Promotional Agreement provides that all material decisions are to be made by

                                                  27    Top Rank.

                                                  28


                                                                                                        7
                                                       Case 2:21-cv-00618-JCM-BNW Document 3 Filed 04/15/21 Page 11 of 15



                                                   1           49.     The Cohen/Rapacz defendants fall squarely within the definition of “Manager”

                                                   2    under the Nevada Administrative Code.

                                                   3           50.     Pursuant to NAC 467.12, managers must be licensed. Rapacz, Rapacz Promotions

                                                   4    LLC, and Cohen are not licensed by the Nevada Athletic Commission in any capacity and Cohen

                                                   5    is not licensed even in his home state of New Jersey.

                                                   6           51.     Plaintiff Brant requests that the Court declare the participation of Cohen and

                                                   7    Rapacz under the Promotional Agreement and the Letter Agreement as contrary to public policy

                                                   8    and void.

                                                   9           52.     Plaintiff Brant requests that the Court Order that Rapacz and Cohen disgorge any

                                                  10    monies paid to them and pay it over to Mr. Brant and that Top Rank be directed to pay to Mr.

                                                  11    Brant funds that it holds.
            (702) 385-6000 • Fax (702) 385-6001
               3800 Howard Hughes Parkway




                                                  12           53.     Plaintiff Brant requests such other relief as the Court shall deem just and proper.
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13                                   FOURTH CAUSE OF ACTION
                     Seventeenth Floor




                                                  14                                                    Fraud

                                                  15           54.     Plaintiff realleges and incorporates by reference as though fully set forth herein,

                                                  16    the allegations contained in paragraphs 1-53.

                                                  17           55.     Prior to Mr. Brant executing the Promotional Agreement, Mr. Brant’s then

                                                  18    manager specifically asked how much Defendants Cory and Rapacz were to receive by virtue of

                                                  19    entry into the Promotional Agreement. The response was that they would be receiving 11% of

                                                  20    Mr. Brant’s purse.

                                                  21           56.     This was a lie and the Cohen/Rapacz defendants knew it to be a lie.

                                                  22           57.     This lie was made to induce Mr. Brant to take action in executing the Promotional

                                                  23    Agreement (Ex. A) so that they, and not Mr. Brant, could reap the benefits set forth in the Letter

                                                  24    Agreement (Ex. B).

                                                  25           58.     In fact, there was a side letter agreement which was undisclosed to Plaintiff. That

                                                  26    side letter agreement provided that the Cohen/Rapacz defendants would receive:

                                                  27

                                                  28


                                                                                                        8
                                                       Case 2:21-cv-00618-JCM-BNW Document 3 Filed 04/15/21 Page 12 of 15



                                                   1                   a.     A fee of Four Hundred Thousand Dollars ($400,000.00) for each title

                                                   2                          defense plus, for non-pay-per-view bouts, 30% of what would otherwise

                                                   3                           be monies available as the purse for Mr. Brant;

                                                   4                   b.      Two undercard slots which had significant economic value;

                                                   5                   c.      Co-Promotional Compensation for any fighter in which Top Rank held an

                                                   6                           interest and who defeated Robert Brant;

                                                   7                   d.      A one-time signing bonus of One Hundred Thousand Dollars

                                                   8                           ($100,000.00); and

                                                   9                   e.      Additional consideration as set forth more fully in the side letter agreement

                                                  10                           (Ex. B).

                                                  11           59.     Additionally, the Cohen/Rapacz defendants affirmatively lied to Mr. Brant when
            (702) 385-6000 • Fax (702) 385-6001
               3800 Howard Hughes Parkway




                                                  12    he inquired about “step aside” money paid on behalf of Murata’s promoter, claiming that there
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13    was to be no such payment when in fact there was a payment of One Hundred Thousand Dollars
                     Seventeenth Floor




                                                  14    ($100,000.00) made, either to Cohen or on his behalf which was anticipated to be split between

                                                  15    the Cohen/Rapacz defendants.

                                                  16           60.     This lie was made so that Mr. Brant would not claim funds to which he would

                                                  17    otherwise have been entitled.

                                                  18           61.     Mr. Brant justifiably relied to his detriment on these material representations.

                                                  19           62.     Plaintiff Robert Brant requests judgement in the amount of his damages, punitive

                                                  20    damages, court costs, and reasonable attorneys’ fees and expenses.

                                                  21           63.     Plaintiff Brant requests that the Court declare the participation of the

                                                  22    Cohen/Rapacz defendants under the Promotional Agreement and the Letter Agreement as

                                                  23    terminated by virtue of their actions.

                                                  24           64.     Plaintiff Brant requests such other relief as the Court may deem just and proper.

                                                  25                                         FIFTH CAUSE OF ACTION

                                                  26                                              Fraud by Omission

                                                  27           65.     Plaintiff realleges and incorporates by reference as though fully set forth herein,

                                                  28    the allegations contained in paragraphs 1-64.


                                                                                                        9
                                                       Case 2:21-cv-00618-JCM-BNW Document 3 Filed 04/15/21 Page 13 of 15



                                                   1            66.    The Cohen/Rapacz defendants affirmatively suppressed material facts which they

                                                   2    were bound in good faith to disclose to Mr. Brant, including the existence of a side letter

                                                   3    agreement with substantial benefits to them and a “step aside fee” in connection with Murata.

                                                   4            67.    Plaintiff Brant requests judgement in the amount of his damages, punitive

                                                   5    damages, court costs, and reasonable attorneys’ fees and expenses.

                                                   6            68.    Plaintiff Brant requests such other relief as the Court may deem just and proper.

                                                   7                                          SIXTH CAUSE OF ACTION

                                                   8                                   Nevada Common Law Unjust Enrichment

                                                   9            69.    Plaintiff realleges and incorporates by reference as though fully set forth herein,

                                                  10    the allegations contained in paragraphs 1-60.

                                                  11            70.    Entry into the Promotional Agreement by Plaintiff Brant conferred a benefit on
            (702) 385-6000 • Fax (702) 385-6001
               3800 Howard Hughes Parkway




                                                  12    the Cohen/Rapacz defendants.
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13            71.    Under such circumstances, it would defy principles of equity and good conscience
                     Seventeenth Floor




                                                  14    if the Cohen/Rapacz defendants were permitted to keep the monetary benefits associated with

                                                  15    their unlawful actions and deception.

                                                  16            72.    As a direct and proximate result of the retention of said monetary benefits, Plaintiff

                                                  17    Brant suffered monetary charges in excess of $75,000.00, all of which rightfully belong to

                                                  18    Plaintiff Brant. The Cohen/Rapacz defendants should be required to disgorge any monies paid to

                                                  19    them.

                                                  20            73.     As a direct and proximate result of the Cohen/Rapacz defendants being

                                                  21    wrongfully enriched, Plaintiff Brant has been required to retain the services of an attorney and is

                                                  22    entitled to an award of reasonable attorney’s fees and costs incurred in the litigation of this claim.

                                                  23                                    SEVENTH CAUSE OF ACTION

                                                  24                       Breach of the Covenant of Good Faith and Fair Dealing

                                                  25            74.    Plaintiff realleges and incorporates by reference as though fully set forth herein,

                                                  26    the allegations contained in paragraphs 1-73.

                                                  27            75.    In every contract there is the obligation of good faith and fair dealing.

                                                  28


                                                                                                        10
                                                       Case 2:21-cv-00618-JCM-BNW Document 3 Filed 04/15/21 Page 14 of 15



                                                   1             76.    Mr. Brant and the Cohen/Rapacz defendants were parties to the Promotional

                                                   2    Agreement and the Letter Agreement.

                                                   3             77.    The Cohen/Rapacz defendants owed a duty of good faith and fair dealing to Mr.

                                                   4    Brant.

                                                   5             78.    The actions of the Cohen/Rapacz defendants, as described above, breached this

                                                   6    duty of good faith and fair dealing.

                                                   7             79.    As a direct and proximate cause of the Cohen/Rapacz defendants’ actions, Plaintiff

                                                   8    Brant suffered monetary losses in excess of $75,000.00.

                                                   9             80.    As a direct and proximate result of the Cohen/Rapacz defendants’ actions, Plaintiff

                                                  10    Brant has been required to retain the services of an attorney and is entitled to an award of

                                                  11    reasonable attorney’s fees and costs incurred in the litigation of this claim.
            (702) 385-6000 • Fax (702) 385-6001
               3800 Howard Hughes Parkway




                                                  12                                           PRAYER FOR RELIEF
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13             WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor
                     Seventeenth Floor




                                                  14    and against Defendants and prays as follows:

                                                  15             1.     An award of actual damages, compensating damages, statutory damages stemming

                                                  16    from Defendants’ unlawful conduct in an amount to be determined at trial;

                                                  17             2.     Request that the Court declare the participation of the Cohen/Rapacz defendants

                                                  18    under the Promotional Agreement and the Letter Agreement to be declared void;

                                                  19             3.     An award of exemplary/punitive damages owing to Cohen/Rapacz defendants’

                                                  20    willful and material deceit and lies, in an amount to be determined at trial.

                                                  21             4.     An award of interest, costs, and attorney’s fees incurred by Plaintiff Brant in

                                                  22    prosecuting this action; and

                                                  23

                                                  24    ///

                                                  25

                                                  26    ///

                                                  27

                                                  28    ///


                                                                                                       11
                                                       Case 2:21-cv-00618-JCM-BNW Document 3 Filed 04/15/21 Page 15 of 15



                                                   1          5.     For other and further relief as this Court may deem just and proper.

                                                   2          DATED this 15th day of April, 2021.

                                                   3                                                KEMP JONES, LLP

                                                   4                                                /s/ J. Randall Jones
                                                                                                    J. Randall Jones, Esq., NV Bar No. 1927
                                                   5                                                3800 Howard Hughes Parkway, 17th Floor
                                                                                                    Las Vegas, Nevada 89169
                                                   6

                                                   7                                                Patrick English, Esq. (pro hac vice pending)
                                                                                                    dinesandenglish@aol.com
                                                   8                                                DINES and ENGLISH, LLC
                                                                                                    685 Van Houten Avenue
                                                   9                                                Clifton, New Jersey 07013
                                                  10                                                Attorneys for Plaintiff
                                                  11
            (702) 385-6000 • Fax (702) 385-6001
               3800 Howard Hughes Parkway




                                                  12
                 Las Vegas, Nevada 89169
KEMP JONES, LLP


                    kjc@kempjones.com




                                                  13
                     Seventeenth Floor




                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28


                                                                                                    12
